Case 1:20-cv-11358-LTS Document 3-13 Filed 07/20/20 Page 1 of 4




            EXHIBIT 13
         Case 1:20-cv-11358-LTS Document 3-13 Filed 07/20/20 Page 2 of 4



                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


SUVERINO FRITH et al, individually and on
behalf of all others similarly situated,

               Plaintiffs,                        Case No. __________________
v.

WHOLE FOODS MARKET, INC.

               Defendants.



                   AFFIDAVIT OF FAITH WALSH IN SUPPORT OF
                PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

I, Faith Walsh, hereby declare:

     1. I have personal knowledge of the facts set forth in this declaration and could and

        would testify competently to them.

     2. I have been working as an employee for Whole Foods since approximately 2014.

        I am White.

     3. I work at the Whole Foods located at 340 River Street in Cambridge,

        Massachusetts.

     4. Due to the onset of the COVID-19 pandemic, Whole Foods requires all its

        employees wear a mask to work.

     5. Following the death of George Floyd and demonstrations springing up across the

        country in support of the Black Lives Matter movement, Whole Foods workers in

        began wearing Black Lives Matter masks to work at Whole Foods, in order to

        express support for Black employees
    Case 1:20-cv-11358-LTS Document 3-13 Filed 07/20/20 Page 3 of 4



6. In order to express my support for my Black coworkers, I decided to wear Black

   Lives Matter messaging to work.

7. I have been approximately four times for wearing the Black Lives Matter masks,

   and once for wearing a Black Lives Matter hat, and have participated in an

   employee walk out in support of Black Lives Matter.

8. I have not received any pay for the times I have been sent home and I have

   received a disciplinary point for each time I have been sent home.

9. I recently received a verbal warning due to my accumulation of points.

10. I was surprised and disappointed by Whole Foods disciplining and retaliating

   against us for wearing the masks. I expected that Whole Foods would support

   us in wearing the Black Lives Matter masks because the company claims to be

   inclusive and support all of its employees and has publicly supported the

   movement, including matching employee donations to organizations supporting

   Black Lives Matter and publicly stating it has donated to twelve Black Lives

   Matter organizations.

11. Whole Foods claims that it is disciplining us because the Black Lives Matter

   masks violate the dress code policy, which prohibits employees from wearing

   clothing with visible slogans, messages, logos, or advertising that are not

   company-related.

12. However, Whole Foods has not consistently enforced this policy. For example, I

   had been wearing an emoji pin for three to five months without consequence and

   was only asked to remove it when I met with management recently and was

   given my verbal warning.
        Case 1:20-cv-11358-LTS Document 3-13 Filed 07/20/20 Page 4 of 4



   13. I believe that Whole Foods is selectively enforcing its dress code to discipline

       employees for wearing Black Lives Matter masks, by sending employees who

       wear the Black Lives Matter masks home without pay and assigning employees a

       disciplinary point for each time they are sent home.

   14. Despite the warnings and the discipline I have received, I wore Black Lives

       Matter messaging repeatedly after being disciplined because I believe that Whole

       Foods is discriminating against my Black co-workers and other employees of

       color by refusing to support my Black co-workers by disciplining employees who

       wear Black Lives Matter masks or apparel.

   15. I believe that Whole Foods is discriminating and retaliating against my Black co-

       workers by disciplining them for wearing Black Lives Matter masks, and against

       other workers who associate with them and are advocating for them, by

       disciplining us for wearing Black Lives Matter masks.

   16. I want to continue to wear Black Lives Matter messaging (pins, masks, or hats)

       and would if I knew I would not be disciplined.

   17. However, I am afraid to lose my job because I will miss the community of my

       coworkers, which has developed over the six years that I have worked there, and

       because of the impact on my financial health.



I declare under penalty of perjury that the foregoing is true and correct.

               07/19/2020
Executed on          .



                                                         ______________________
                                                         Faith Walsh
